 


109 HCON 375 IH: Expressing the sense of Congress to support the decision of the United States Court of Federal Claims to award public safety officer death benefits to the family of Christopher Nicholas Kangas, a 14-year old volunteer apprentice firefighter who died as a result of serious injuries sustained en route to assist in fighting a fire.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 375 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Weldon of Pennsylvania submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress to support the decision of the United States Court of Federal Claims to award public safety officer death benefits to the family of Christopher Nicholas Kangas, a 14-year old volunteer apprentice firefighter who died as a result of serious injuries sustained en route to assist in fighting a fire. 
 
 
Whereas the intent of Congress when establishing the Public Safety Officers’ Benefits program was to extend benefits to individuals who risk their lives for the benefit of the public, regardless of age; and 
Whereas Christopher Nicholas Kangas sacrificed his young life while en route to fight a fire, his family was initially denied Public Safety Death Benefits due to his ineligibility to qualify as a firefighter: Now, therefore, be it 
 
That the Congress supports the decision of the United States Court of Federal Claims (No. 05–697C), March 27, 2008, to grant Public Safety Officers Benefits to the family of Christopher Nicholas Kangas, a 14-year old volunteer apprentice firefighter who died as a result of serious injuries sustained en route to assist in fighting a fire. 
 
